Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 9, 14, 22 – 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kost et al. (US 2020/0104221).
Regarding claims 1, 6, 8, 14 and 22, Kost et al. disclose a storage device (figs. 1 – 7 and all related texts), comprising: 
a non-volatile memory (referred to as the OTP memory 107, fig. 1); 

a memory controller (103) configured to control the non-volatile memory and the volatile memory, the memory controller further configured to, in response to a determination that a progressive defect has occurred in at least one memory of the non-volatile memory or the volatile memory during an operation of the storage device (referred to as “corrupted memory locations in the OTP in the event of a failure…”, para 0008), such that the at least one memory is determined to be a defective memory (“event of a failure…”), perform a repair operation on the defective memory based on executing a memory revival firmware (para 0008, referred to as “repair of corrupted memory locations in the OTP” using firmware embedded in the device.  This firmware is considered to be the claimed memory revival firmware.  Para 0008 also discloses ‘in-field repair” as utilization defect defining the “progressive defect” language).

Regarding claim 9, Kost et al. also disclose the storage device of claim 1, wherein the memory controller is configured to perform the repair operation on replacing at least one defective cell among a plurality of memory cells comprised in the defective memory with a redundancy cell (see par 0021).

As per claim 14, entering the test mode in response to the detecting the progressive defect is referred to as the step 213 in fig. 2 (“Readback OTP contents and compare to RAM buffer”.  Referred to in para 0022 as CRC check).

claim 22, the limitation “the uncorrectable error being an error that the ECC engine is not capable of correcting” is referred to as “uncorrectable error by the ECC hardware” in claim 17.

As per claim 23, the memory includes a non-volatile memory (OTP 107, fig. 1), and the memory revival firmware is configured to perform a repair operation (see par a0029) on the non-volatile memory (see para 0030 – 0036).

As per claims 4 and 24, Kost et al. also disclose the memory controller of claim 23, wherein the memory revival firmware is configured to be downloaded by the memory controller from the non-volatile memory via the memory interface (para 0004 discloses “The OTP-programming firmware may be downloaded to the MCU to the MCU…”).

Regarding claim 26, Kost et al. also disclose the memory controller of claim 22, further comprising: 
a host interface configured to communicate with a host (referred to as external interface 101, fig. 1, communicating with a host, see para 0020), 
wherein the memory revival firmware is configured to be downloaded from the host via the host interface (see also para 0020).

As per claim 27, Kost et al. also disclose the memory controller of claim 22, further comprising: an internal memory, wherein the memory revival firmware is loaded in the internal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kost et al. (US 2020/0104221).
Regarding claim 25, Kost et al. disclose the memory controller of claim 22, wherein the memory includes a volatile memory (referred to as the RAM buffer 109, fig. 1), 
except the memory revival firmware is configured to perform a repair operation on the volatile memory.
However, given the teaching by Kost et al. in which the revival firmware is capable of repair operation on the non-volatile memory as shown above, it would have been obvious to .

Allowable Subject Matter
Claims 2, 3, 5, 7, and 15 – 18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the storage device/operating method of the storage device/memory controller as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 2, 5, 7, and 15 – 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           November 6, 2021